Citation Nr: 1221519	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  09-40 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected vascular headaches. 

2.  Entitlement to service connection for coronary artery disease, with status post-myocardial infarction (heart disorder). 


REPRESENTATION

Appellant represented by:	Attorney John S. Berry 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1978 to November 1993. 

This matter comes to the Board of Veterans' Appeals (Board) from a November 2011 Order by the United States Court of Appeals for Veterans Claims (Court), which endorsed a November 2011 Joint Motion for Remand, vacated in part a May 2011 Board decision denying entitlement to service connection for hypertension and coronary artery disease, and remanded these matters for action complying with the joint motion.  The appeal of the claim for entitlement to service connection for bilateral sensorineural hearing loss was dismissed. 

As a matter of background, these matters were initially before the Board on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO), which, in pertinent part, denied the Veteran's claims.  The Veteran appealed the denial, giving rise to the Joint Motion and Court Order that have returned the matter to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the matters on appeal were remanded by the Court for action in compliance with the instruction in the joint motion.  Based on review of the claims folder, the Board finds that additional development is in order prior to adjudication of the matters. 

The parties to the Joint Motion for Remand identified two major concerns arising from the Board's May 2011 decision.  The parties first determined that the Board failed to address the theory of secondary service connection - whether the Veteran's hypertension was caused or aggravated by his service-connected vascular headache disorder - that was raised by the record.  Although the Veteran did not explicitly assert a secondary theory of entitlement, the parties argued that based on a combination of the medical of record as well as the RO's November 2009 request for a VA examination, the Board was obligated to consider a theory of secondary service connection.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009)(the U.S. Court of Appeals for the Federal Circuit held that where a claimant raised the basic issue of service connection, the Board was obligated to consider direct as well as secondary service connection if those theories were raised by the record.); see also Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)(VA is obligated to determine all potential claims raised by the evidence). 

The parties next observed that the report of a December 2009 VA examination was inadequate as the VA examiner failed to address the issue of whether the Veteran's hypertension was caused or aggravated by his service-connected vascular headache disorder, even though the examiner was directed to do so in the November 2009 request instruction.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12(2007) (once the Secretary determines that a medical opinion is necessary, he is compelled to ensure its adequacy). 

In order to address these concerns raised by the parties to the Joint Motion Remand, the Board finds that the Veteran's claims folder should be sent to an appropriate specialist to obtain a medical opinion on whether the Veteran's hypertension was caused by or aggravated by the service-connected disability.   

In this regard, the Board notes that the medical evidence of record does not show any treatment for, or diagnosis of, hypertension until 2007, which comes more than a decade after the Veteran's separation from service.  The Veteran's service treatment records do show that the Veteran had several elevated blood pressure readings (BPR) during service.  However, as observed by the December 2009 VA examiner, those inservice elevated blood pressure readings were associated with other medical problems, including vascular headaches or other painful conditions, that would cause transient elevation in his blood pressure.  The December 2009 VA examiner concluded that there was not adequate medical evidence available to say that it is as likely as not the Veteran's hypertension had its initial onset during his period of service, or that it was related to the elevated blood pressure readings shown during his period of service.  

There is no medical opinion of record that addresses whether the Veteran's hypertension was caused or aggravated by his service-connected vascular headache disorder. 
  
A disability that is proximately due to, the result of, or aggravated by a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

The Board notes that the Court in Allen v. Brown, supra, has stated that the definition of "aggravation" of pre-existing injury or disease for VA purposes is the same one utilized when analyzing a claim of whether a nonservice-connected disorder has been aggravated by a service-connected disability subsequent to service.  Id.   An injury or disease will be considered to have been "aggravated" by a service-connected disability where there is an increase in disorder, unless there is a specific finding that the increase in disorder is due to the natural progress of the disease.  See 38 C.F.R. § 3.306.

Again, the Board finds that a remand is needed to obtain a clear and comprehensive VA medical opinion as to whether the Veteran's hypertension was caused by or aggravated by the service-connected vascular headache disorder.  The Board asks that the examiner discuss each of the findings and conclusions in the previous VA examination report and any other pertinent medical nexus evidence in conjunction with any medical opinion rendered.  

Prior to any examination, the RO/AMC should obtain any outstanding records of pertinent VA or private treatment identified by the Veteran.  

The parties to the Joint Motion for Remand also observed that the Veteran's claim for service connection for coronary artery disease, with status post-myocardial infarction (heart disorder), is impacted by the outcome of his claim for hypertension.  Therefore, the heart disorder claim is inextricably intertwined and must be remanded to the RO/AMC. See Harris v. Derwinski, 1 Vet. App. 180 (1991)( all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection on a secondary basis.

2.  The RO/AMC should seek the Veteran's assistance in obtaining any outstanding pertinent medical treatment records. 

If any identified records cannot be obtained, a memorandum should be included in the file explaining the procedures undertaken to attempt to find the records and indicating why such attempts were not fully successful. 

3.  After all the available records have been obtained, the RO/AMC should again arrange for the Veteran's claims folder to be reviewed by a VA examiner for the purpose of preparing a medical opinion that addresses the etiology of the Veteran's hypertension.  Specifically, the medical opinion should address whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's hypertension is related to his period of service, to include his inservice elevated blood pressure readings, and/or service-connected disability, such as headaches. 
All studies that the examiner deems appropriate in conjunction with the medical opinion should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claim folder in conjunction with this medical opinion.  This fact should be so indicated in the report.  

After review of the claims file and examination, the examiner should provide an opinion to the following questions:

(a) Is it is at least as likely as not that the Veteran's hypertension had an onset during his period of service, or is otherwise related to his period of service (including elevated blood pressure readings); 

(b) Is it is at least as likely as not that the Veteran's hypertension is due to or aggravated by service-connected vascular headache disorder.   The examiner should address whether the service-connected disability resulted in elevated blood pressure readings which caused or aggravated the hypertension.  

In do so, the VA examiner should consider and discuss the findings and conclusions contained in the previous VA examination report as well as any other pertinent medical nexus evidence of record.   

The examiner should provide a rationale for any the opinions expressed in the examination report.  If the examiner determines that it is not feasible to respond to any of the inquiries mention above, the examiner should explain why it is not feasible to respond.

3.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO/AMC should re-adjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, the RO/AMC should furnish the Veteran and his representative with a supplemental statement of the case and afford the applicable time period during which the Veteran can respond.  Thereafter, the RO/AMC should return the case to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

